Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 1 of 17 PageID #: 2887




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


                                    )
    FINJAN LLC,                     )
                                    )
                  Plaintiff,        )
                                    )
         v.                         )                  C.A. No. 20-371-LPS
                                    )
    TRUSTW A VE HOLDINGS, INC., and )
    SINGAPORE TELECOMMUNICATIONS )
    LIMITED,                        )
                                    )
                  Defendants.       )


                  2Li-r-'     [PltOP6~FD) SCHEDULING ORDER
             This_ day of June, 2021 , the Court having ordered that the parties submit a

     scheduling order for the claims and defenses of plaintiffFinjan LLC and defendant

    Trustwave Holdings, Inc., and those parties having determined after discussion that the

     matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

     arbitration;

             IT IS HEREBY ORDERED that the following schedule shall apply as to the

     claims and defenses ofFinjan and Trustwave, and that any further proceedings regarding

     defendant Singapore Telecommunications Ltd. shall be the subject of a separate

     scheduling order:

             1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.

     Unless otherwise agreed to by the parties, the parties shall make their initial disclosures

     pursuant to Federal Rule of Civil Procedure 26(a)(l) within ten (10) days of the date of

    this Order. If they have not already done so, the parties are to review the Court's Default

     Standard for Discovery, Including Discovery of Electronically Stored Information
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 2 of 17 PageID #: 2888




    ("ESI") (which is posted at http://www.ded.uscourts.gov ; see Other Resources, Default

    Standards for Discovery, and is incorporated herein by reference).

            2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join

    other parties, and to amend or supplement the pleadings, shall be filed on or before

    January 19, 2022 .

            3.      Application to Court for Protective Order. Should counsel find it will be

     necessary to apply to the Court for a protective order specifying terms and conditions for

    the disclosure of confidential information, counsel should confer and attempt to reach an

     agreement on a proposed form of order and submit it to the Court within thirty (30) days

     from the date of this Order. Should counsel be unable to reach an agreement on a

     proposed form of order, counsel must follow the provisions of Paragraph 8(g) below.

    Any proposed protective order must include the following paragraph:

                           Other Proceedings. By entering this order and
                           limiting the disclosure of information in this case,
                           the Court does not intend to preclude another court
                           from finding that information may be relevant and
                           subject to disclosure in another case. Any person or
                           party subject to this order who becomes subject to a
                           motion to disclose another party's information
                           designated "confidential" [the parties should list any
                           other level of designation, such as "highly
                           confidential," which may be provided for in the
                           protective order] pursuant to this order shall
                           promptly notify that party of the motion so that the
                           party may have an opportunity to appear and be
                           heard on whether that information should be
                           disclosed.

            4.      Papers Filed Under Seal. In accordance with section G of the

     Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

     version of any sealed document shall be filed electronically within seven (7) days of the




                                                     2
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 3 of 17 PageID #: 2889




     filing of the sealed document. Should any party intend to request to seal or redact all or

    any portion of a transcript of a court proceeding (including a teleconference), such party

     should expressly note that intent at the start of the court proceeding. Should the party

     subsequently choose to make a request for sealing or redaction, it must, promptly after

    the completion of the transcript, file with the Court a motion for sealing/redaction, and

     include as attachments (1) a copy of the complete transcript highlighted so the Court can

     easily identify and read the text proposed to be sealed/redacted, and (2) a copy of the

    proposed redacted/sealed transcript. With their request, the party seeking redactions must

     demonstrate why there is good cause for the redactions and why disclosure of the

     redacted material would work a clearly defined and serious injury to the party seeking

     redaction.

              5.     Courtesy Copies. Other than with respect to "discovery matters," which

     are governed by paragraph 8(g), and the final pretrial order, which is governed by

     paragraph 20, the parties shall provide to the Court two (2) courtesy copies of all briefs

     and one ( 1) courtesy copy of any other document filed in support of any briefs (i.e.,

     appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers

     filed under seal.

              6.     ADR Process. This matter is referred to a magistrate judge to explore the

              possibility of alternative dispute resolution.

              7.     Disclosures. Absent agreement among the parties, and approval of the

     Court:

                      a.     By July 21 , 2021 , Plaintiff shall identify the accused product(s),

     including accused methods and systems, and its damages model, as well as the asserted




                                                         3
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 4 of 17 PageID #: 2890




    patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the

     file history for each asserted patent.

                      b.     By August 27, 2021, Defendant shall produce core technical

    documents related to the accused product(s), sufficient to show how the accused

    product(s) work(s including but not limited to non-publicly available operation manuals,

    product literature, schematics, and specifications. Defendant shall also produce sales

     figures for the accused product(s).

                      c.     By September 15, 2021, Plaintiff shall produce an initial claim

     chart relating each known accused product to the asserted claims each such product

     allegedly infringes.

                      d.     By October 20, 2021, Defendant shall produce its initial invalidity

     contentions for each asserted claim, as well as the known related invalidating references.

                      e.     By July 14, 2022, Plaintiff shall provide final infringement

     contentions.

                      f.     By August 25, 2022, Defendant shall provide final invalidity

     contentions.

             8.      Discovery. Unless otherwise ordered by the Court, the limitations on

     discovery set forth in Local Rule 26.1 shall be strictly observed.

                     a.      Discovery Cut Off. All discovery in this case shall be initiated so

     that it will be completed on or before September 1 2022.

                     b.      Document Production. Document production shall be substantially

     complete by April 21 , 2022.

                     c.      Requests for Admission. A maximum of 200 requests for




                                                       4
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 5 of 17 PageID #: 2891




    admission are permitted for each side.

                  d.      Interrogatories.

                          1.     A maximum of 25 interrogatories, including contention

                                 interrogatories, are permitted for each side.

                          11.    The Court encourages the parties to serve and respond to

                                 contention interrogatories early in the case. In the absence

                                 of agreement among the parties, contention interrogatories,

                                  if filed, shall first be addressed by the party with the burden

                                 of proof. The adequacy of all interrogatory answers shall be

                                 judged by the level of detail each party provides; i.e., the

                                 more detail a party provides, the more detail a party shall

                                 receive.

                   e.     Depositions.

                          1.     Limitation on Hours for Deposition Discovery. Each side is

                                  limited to a total of 40 hours of taking testimony by

                                  deposition upon oral examination.

                          11.    Location of Depositions. Any party or representative

                                  (officer, director, or managing agent) of a party filing a

                                  civil action in this district court must ordinarily be required,

                                  upon request, to submit to a deposition at a place

                                  designated within this district. Exceptions to this general

                                 rule may be made by order of the Court. A defendant who

                                 becomes a counterclaimant, cross-claimant, or third-party




                                                     5
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 6 of 17 PageID #: 2892




                            plaintiff shall be considered as having filed an action in this

                            Court for the purpose of this provision.

                f.   Disclosure of Expert Testimony.

                     1.      Expert Reports. For the party who has the initial burden of

                             proof on the subject matter, the initial Federal Rule

                             26(a)(2) disclosure of expert testimony is due on or before

                             September 29, 2022. The supplemental disclosure to

                             contradict or rebut evidence on the same matter identified

                             by another party is due on or before October 20, 2022.

                             Reply expert reports from the party with the initial burden

                             of proof are due on or before November 10, 2022. No

                             other expert reports will be permitted without either the

                             consent of all parties or leave of the Court. Along with the

                             submissions of the expert reports, the parties shall advise

                             of the dates and times of their experts' availability for

                             deposition. All expert discovery shall be completed by

                             December 1, 2022.

                     n.      Expert Report Supplementation. The parties agree they

                             will not permit expert declarations to be filed in

                             connection with motions briefing (including case-

                             dispositive motions).

                     m.      Objections to Expert Testimony. To the extent any

                             objection to expert testimony is made pursuant to the




                                               6
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 7 of 17 PageID #: 2893




                             principles announced in Daubert v. Merrell Dow Phann.,

                             Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule

                             of Evidence 702, it shall be made by motion no later than

                             the deadline for dispositive motions set forth herein,

                             unless otherwise ordered by the Court. Briefing on such

                             motions is subject to the page limits set out in connection

                             with briefing of case dispositive motions.

                g.   ·Discovery Matters and Disputes Relating to Protective Orders.

                     i.     Any discovery motion filed without first complying with

                            the following procedures will be denied without prejudice

                            to renew pursuant to these procedures.

                     ii.    Should counsel find, after good faith efforts - including

                            verbal communication among Delaware and Lead Counsel

                            for all parties to the dispute- that they are unable to resolve

                            a discovery matter or a dispute relating to a protective

                            order, the parties involved in the discovery matter or

                            protective order dispute shall submit a joint letter in

                            substantially the following form:

                            Dear Judge Stark:

                                   The parties in the above-
                            referenced matter write to request the
                            scheduling of a discovery
                            teleconference.

                                    The following attorneys,
                             including at least one Delaware




                                                7
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 8 of 17 PageID #: 2894




                                  Counsel and at least one Lead
                           Counsel per party, participated in a
                           verbal meet-and-confer (in person
                           and/or by telephone) on the
                           following date(s):


                           Delaware Counsel: - - - - - -

                           Lead Counsel: - - - - - -

                           The disputes requiring judicial
                           attention are listed below:
                           [provide here a non-argumentative
                           list of disputes requiring judicial
                           attention]

                     m.    On a date to be set by separate order, generally not less

                           than forty-eight (48) hours prior to the conference, the party

                           seeking relief shall file with the Court a letter, not to exceed

                           three (3) pages, outlining the issues in dispute and its

                           position on those issues. On a date to be set by separate

                           order, but generally not less than twenty-four (24) hours

                           prior to the conference, any party opposing the application

                           for relief may file a letter, not to exceed three (3) pages,

                           outlining that party's reasons for its opposition.

                     iv.   Each party shall submit two (2) courtesy copies of its

                           discovery letter and any attachments.

                     v.    Should the Court find further briefing necessary upon

                           conclusion of the telephone conference, the Court will

                           order it. Alternatively, the Court may choose to resolve the

                           dispute prior to the telephone conference and will, in that



                                              8
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 9 of 17 PageID #: 2895




                                    event, cancel the conference.

            9.      Motions to Amend.

                     a.      Any motion to amend (including a motion for leave to amend) a

    pleading shall NOT be accompanied by an opening brief but shall, instead, be

    accompanied by a letter, not to exceed three (3) pages, describing the basis for the

    requested relief, and shall attach the proposed amended pleading as well as a "blackline"

    comparison to the prior pleading.

                      b.     Within seven (7) days after the filing of a motion in compliance

    with this Order, any party opposing such a motion shall file a responsive letter, not to

    exceed five (5) pages.

                      c.     Within three (3) days thereafter, the moving party may file a reply

     letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter

     requesting a teleconference to address the motion to amend.

             10.    Motions to Strike.

                    a.       Any motion to strike any pleading or other document shall NOT be

    accompanied by an opening brief but shall, instead, be accompanied by a letter, not to

     exceed three (3) pages, describing the basis for the requested relief, and shall attach the

     document to be stricken.

                     b.      Within seven (7) days after the filing of a motion in compliance

    with this Order, any party opposing such a motion shall file a responsive letter, not to

    exceed five (5) pages.

                    c.       Within three (3) days thereafter, the moving party may file a reply

     letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter




                                                        9
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 10 of 17 PageID #: 2896




     requesting a teleconference to address the motion to strike.

            11 .    Tutorial Describing the Technology and Matters in Issue. Unless

     otherwise ordered by the Court, the parties shall provide the Court, no later than the date

     on which Plaintiffs opening claim construction brief is due, a tutorial on the technology

     at issue. In that regard, the parties may separately or jointly submit a DVD of not more

     than thirty (30) minutes. The tutorial should focus on the technology in issue and should

     not be used for argument. The parties may choose to file their tutorial(s) under seal,

     subject to any protective order in effect. Each party may comment, in writing (in no more

     than five (5) pages) on the opposing party's tutorial. Any such comment shall be filed no

     later than the date on which Defendant's answering claim construction brief is due. As to

     the format selected, the parties should confirm the Court's technical abilities to access the

     information contained in the tutorial (currently best are "mpeg" or "quicktime").

            12.     Claim Construction Issue Identification. On November 11 , 2021 , the

     parties shall exchange a list of those claim term(s)/phrase(s) that they believe need

     construction and their proposed claim construction of those term(s)/phrase(s). This

     document will not be filed with the Court. Subsequent to exchanging that list, the parties

     will meet and confer to prepare a Joint Claim Construction Chart to be submitted on

     December 2, 2021 . The parties' Joint Claim Construction Chart should identify for the

     Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party's

     proposed construction of the disputed claim language with citation(s) only to the intrinsic

     evidence in support of their respective proposed constructions. A copy of the patent(s) in

     issue as well as those portions of the intrinsic record relied upon shall be submitted with

     this Joint Claim Construction Chart. In this joint submission, the parties shall not provide




                                                      10
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 11 of 17 PageID #: 2897




     argument.

              13 .   Claim Construction Briefing. 1 Plaintiff shall serve, but not file , its

     opening brief not to exceed 5,000 words, on January 13 , 2022. Defendant shall serve, but

     not file, its answering brief, not to exceed 7,500 words, on February 3, 2022. Plaintiff

     shall serve, but not file, its reply brief, not to exceed 5,000 words, on February 24, 2022.

     Defendant shall serve, but not file, its sur-reply brief, not to exceed 2,500 words, on

     March 17, 2022. No later than March 24, 2022, the parties shall file a Joint Claim

     Construction Brief. The parties shall copy and paste their unfiled briefs into one brief,

     with their positions on each claim term in sequential order, in substantially the form

     below.

              JOINT CLAIM CONSTRUCTION BRIEF

              I. Representative Claims

              II. Agreed-upon Constructions

              III. Disputed Constructions

                     A. [TERM 1] 2

                             1. Plaintiff's Opening Position

                             2. Defendant's Answering Position


     1
       As each brief is written and provided to the opposing party, the individual responsible
     for verifying the word count will represent to the other party that it has so verified and by
     what means. These verifications should not be provided to the Court unless a dispute
     arises about them. Pictures, Figures copied from the patent, and other illustrations do not
     count against the word limit. Plaintiff should include with its opening brief one or more
     representative claims with the disputed terms italicized. Should Defendant want to add
     additional representative claims, Defendant may do so. The representative claims and the
     agreed-upon claim constructions do not count against the word limits.
     2
      For each term in dispute, there should be a table or the like setting forth the term in
     dispute and the parties' competing constructions. The table does not count against the
     word limits.


                                                        11
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 12 of 17 PageID #: 2898




                            3. Plaintiffs Reply Position

                            4. Defendant's Sur-Reply Position

                    B. [TERM2]

                            1. Plaintiffs Opening Position

                            2. Defendant's Answering Position

                            3. Plaintiffs Reply Position

                            4. Defendant's Sur-Reply Position

            Etc. The parties need not include any general summaries of the law relating to

     claim construction. If there are any materials that would be submitted in an appendix, the

     parties shall submit them in a Joint Appendix.
                         .    Cl . C       .   B . .      , : oO     A. ·1 ,.., c-
             14.    H earmg on aim onstruct1on. egmnmg at _ t>..m. on pn _-<_J_ ,

     2022, the Court will hear argument on claim construction. The parties shall notify the

     Court, by joint letter submission, no later than the date on which Plaintiffs reply claim

     construction brief is due: (i) whether they request leave to present testimony at the

     hearing; and (ii) the amount of time they are requesting be allocated to them for the

     hearing. Provided that the parties comply with all portions of this Scheduling Order, and

     any other orders of the Court, the parties should anticipate that the Court will issue its

     claim construction order within sixty ( 60) days of the conclusion of the claim

     construction hearing. If the Court is unable to meet this goal, it will advise the parties no

     later than sixty (60) days after the conclusion of the claim construction hearing.

             15.    Interim Status Report. On April 28, 2022, counsel shall submit a joint

     letter to the Court with an interim report on the nature of the matters in issue and the

     progress of discovery to date. Thereafter, if the Court deems it necessary, it will schedule




                                                       12
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 13 of 17 PageID #: 2899




     a status conference.

              16.       Supplementation. Absent agreement among the parties, and approval of

     the Court, no later than June 15, 2022 the parties must finally supplement, inter alia, the

     identification of all accused products and of all invalidity references.

              17.       Case Dispositive Motions. All case dispositive motions, an opening brief,

     and affidavits, if any, in support of the motion shall be served and filed on or before

     December 22, 2022. Answering briefs shall be served and filed on or before January 19,

     2023. Reply briefs shall be served and filed on or before February 9, 2023.

                        a.      No early motions without leave. No case dispositive motion under

                    Rule 56 may be filed more than ten (10) days before the above date without

                    leave of the Court.

                        b.      Page limits combined with Daubert motion page limits. Each party

                    is permitted to file as many case dispositive motions as desired; provided,

                    however, that each SIDE will be limited to a combined total of 40 pages for

                    all opening briefs, a combined total of 40 pages for all answering briefs, and a

                    combined total of 20 pages for all reply briefs regardless of the number of

                    case dispositive motions that are filed. In the event that a party files, in

                    addition to a case dispositive motion, a Daubert motion to exclude or preclude

                    all or any portion of an expert's testimony, the total amount of pages permitted

                    for all case dispositive and Daubert motions shall be increased to 50 pages for

                    all opening briefs, 50 pages for all answering briefs, and 25 pages for all reply

                    briefs for each SIDE. 3



     3
         1The parties must work together to ensure that the Court receives no more than a total


                                                           13
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 14 of 17 PageID #: 2900




                       c.      Hearing. The Court will hear argument on all pending case
                                                     -hd, .                         ~
                   dispositive and Daubert motions o n ~ 11.._, 2023, beginning at ~

                   q_.m. Subject to further order of the Court, each side will be allocated a total of
                   forty-five (45) minutes to present its argument on all pending motions.

             18.       Applications by Motion. Except as otherwise specified herein, any

     application to the Court shall be by written motion filed with the Clerk. Any non-

     dispositive motion should contain the statement required by Local Rule 7 .1.1.
                                              J """e.
             19.       Pretrial Conference. On Mey ~      ' 2023, the Court will hold a pretrial

     conference in Court with counsel beginning at \l     :~m.    Unless otherwise ordered by the

     Court, the parties should assume that filing the pretrial order satisfies the pretrial

     disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file

     with the Court the joint proposed final pretrial order with the information required by the

     form of Revised Final Pretrial Order- Patent, which can be found on the Court's website

     (www.ded.uscourts.gov), on or before ~             ay    ~3 , 2023.   Unless otherwise ordered

     by the Court, the parties shall comply with the timeframes set forth in Local Rule

     16.3( d)(l)-(3) for the preparation of the joint proposed final pretrial order. The parties

     shall provide the Court two (2) courtesy copies of the joint proposed final pretrial order

     and all attachments. As noted in the Revised Final Pretrial Order- Patent, the parties shall

     include in their joint proposed final pretrial order, among other things:

            a.         a request for a specific number of hours for their trial presentations, as




     of 250 pages (i.e., 50+ 50+ 25 regarding one side's motions, and 50+ 50+ 25 regarding
     the other side's motions) of briefing on all case dispositive motions and Daubert motions
     that are covered by this scheduling order and any other scheduling order entered in any
     related case that is proceeding on a consolidated or coordinated pretrial schedule.


                                                         14
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 15 of 17 PageID #: 2901




        well as a requested number of days, based on the assumption that in a typical jury

        trial day (in which there is not jury selection, jury instruction, or deliberations), there

        will be 5 ½ to 6 ½ hours of trial time, and in a typical bench trial day there will be 6

        to 7 hours of trial time;

            b.      their position as to whether the Court should allow objections to efforts to

        impeach a witness with prior testimony, including objections based on lack of

        completeness and/or lack of inconsistency ;

            c.      their position as to whether the Court should rule at trial on objections to

        expert testimony as beyond the scope of prior expert disclosures, taking time from the

        parties' trial presentation to argue and decide such objections, or defer ruling on all

        such objections unless renewed in writing following trial, subject to the proviso that a

        party prevailing on such a post-trial objection will be entitled to have all of its costs

        associated with a new trial paid for by the party that elicited the improper expert

        testimony at the earlier trial; and

            d.      their position as to how to make motions for judgment as a matter of law,

        whether it be immediately at the appropriate point during trial or at a subsequent

        break, whether the jury should be in or out of the courtroom, and whether such

        motions may be supplemented in writing.

            20.     Motions in Limine. Motions in limine shall not be separately filed. All in

     limine requests and responses thereto shall be set forth in the proposed pretrial order.

     Each SIDE shall be limited to three (3) in limine requests, unless otherwise permitted by

     the Court. The in limine request and any response shall contain the authorities relied

     upon; each in limine request may be supported by a maximum of three (3) pages of




                                                       15
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 16 of 17 PageID #: 2902




     argument and may be opposed by a maximum of three (3) pages of argument, and the

     side making the in limine request may add a maximum of one (1) additional page in reply

     in support of its request. If more than one party is supporting or opposing an in limine

     request, such support or opposition shall be combined in a single three (3) page

     submission (and, if the moving party, a single one (1 ) page reply), unless otherwise

     ordered by the Court. No separate briefing shall be submitted on in limine requests,

     unless otherwise permitted by the Court.

             21.        Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is

     to be tried to a jury, pursuant to Local Rules 4 7 and 51 the parties should file (i) proposed

     voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special

     verdict forms three (3) business days before the final pretrial conference. This submission

     shall be accompanied by a courtesy copy containing electronic files of these documents,

     in WordPerfect or Microsoft Word format, which may be submitted by e-mail to Judge

     Stark's staff.

             22.        Trial. This matter is scheduled for a 5-day jury trial beginning at 9:30 a.m.

     on June Q        , 2023 , with the subsequent trial days beginning at 9:00 a.m. Until the case is
     submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The

     trial will be timed, as counsel will be allocated a total number of hours in which to

     present their respective cases.

             23 .       Judgment on Verdict and Post-Trial Status Report. Within seven (7) days

     after a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a

     form of order to enter judgment on the verdict. At the same time, the parties shall submit

     a joint status report, indicating among other things how the case should proceed and




                                                          16
Case 1:20-cv-00371-LPS Document 83 Filed 06/21/21 Page 17 of 17 PageID #: 2903




     listing any post-trial motions each party intends to file .

            24.      Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are

     limited to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10

     pages of reply briefs relating to any post-trial motions filed by that side, no matter how

     many such motions are filed.




                                                        17
